Citation Nr: 0904941	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical 
spondylosis, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1973 and from February 14, 1991 to March 29, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.   

It is noted that, although having requested a video hearing 
before a member of the Board, the Veteran withdrew that 
request in a written statement signed in August 2007, and the 
appeal is being processed accordingly.  38 C.F.R. § 20.704 
(d) (2008). 

Although the Veteran had perfected an appeal for a claim of 
entitlement to an increased (compensable) rating from an 
original grant of service connection for hepatitis C, he 
withdrew that claim in a written statement dated in October 
2008.  Accordingly, the Board is without further jurisdiction 
as to that matter.  38 C.F.R. § 20.204 (2008).

Additional evidence was received after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2008).  
Consequently, a decision by the Board is not precluded. 

The issue of entitlement to service connection for cervical 
spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing loss disorder was not demonstrated during the 
Veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Tinnitus was not demonstrated during the Veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).    

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2004, March 2006 and June 2006.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
Veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.
 
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
Veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  In 
January 2008, he formally indicated that he had no additional 
evidence or information to submit with respect to his claim.   

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Background

The Veteran asserts that exposure to gunfire in Vietnam has 
caused hearing loss and tinnitus.  Service treatment records 
are silent as to complaints, findings, treatment or diagnoses 
relating to hearing loss and/or tinnitus.  

The Veteran was afforded a VA audiological examination 
conducted in May 2005.  At that time, pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
25
LEFT
20
10
15
30
45

The average decibel loss between 1000 and 4000 hertz was 16 
decibels in the right ear, and 25 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear. 

The Veteran was afforded a VA audio examination in January 
2007.  The examiner reviewed the claims file, including 
service treatment records, noting the Veteran's separation 
examination was normal.  Moreover, the examiner commented 
that service treatment records while the Veteran was a 
reservist in 1983, 1986 and 1988 also reflected normal 
hearing.  The examiner also noted the VA audio examination 
from March 2005 reflected normal hearing on the right and 
mild high frequency loss on the left.  The Veteran reported 
military noise exposure in Vietnam as well as occupational 
and recreational noise exposure after service with use of 
hearing protection most of the time.  He reported onset of 
tinnitus a few years prior to that examination.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
45
LEFT
20
20
15
40
55

The average decibel loss between 1000 and 4000 hertz was 24 
decibels in the right ear, and 33 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 92 percent in the right ear and 88 percent in the left 
ear. 

The examiner concluded that the Veteran's hearing loss was 
unrelated to service and his hearing loss since the 2005 VA 
examination is consistent with continued occupational noise 
exposure.  Tinnitus, with recent onset, was considered less 
likely related to service and more likely related to hearing 
loss.

The Veteran has submitted several lay statements from family 
members purporting to associate the Veteran's hearing 
disorders to service.   

Legal Criteria

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Service connection for VA disability compensation 
purposes will be awarded to a veteran when the record before 
the Secretary contains (1) a medical diagnosis of a current 
disability, (2) medical evidence of incurrence or aggravation 
of a disease or injury in service, and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability. See 38 U. S .C. § 1110; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 
(Fed.Cir.1996) (table); 38 C.F.R. § 3.303 (2008). The second 
and third of these elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (1) evidence that a condition was noted 
during service; (2) evidence showing post-service continuity 
of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology. See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-497 (1997).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis  

The record does not show, nor does the Veteran contend, that 
he or the authors of the other statements made on his behalf 
has specialized education, training, or experience that would 
qualify them to provide an opinion as to whether his hearing 
loss and/or tinnitus was caused or aggravated by military 
service.  It is now well established that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
The Board notes that hearing loss and/or tinnitus was not 
clinically manifested until years after service.  See also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).  The opinions offered by the VA examiner 
essentially stating that the claimed conditions are unrelated 
to the veteran's period of active are most persuasive.  In 
the absence of competent evidence to the contrary, the claims 
cannot be supported.   

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  





REMAND

The Veteran's representative has indicated that the claim for 
cervical spondylosis should be remanded to obtain treatment 
records from a private chiropractor, Robert J. Klein.  The 
Board observes that an August 2008 letter to the Veteran from 
the RO reflects that such records were already requested and 
noting it was the Veteran's responsibility to see that the VA 
receives such private records.  Thus the duty to assist in 
these regards is considered satisfied.  If the Veteran wishes 
to submit copies of any such records, he should do so. 

On the other hand, the Veteran has recently submitted a 
statement showing he is in receipt of Social Security 
disability benefits.  Efforts to obtain any records 
pertaining to that claim have not been accomplished, and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).  

In its Informal Hearing Presentation of November 2008, the 
Veteran's representative indicated that the SSA award was 
related to back and knee disabilities; thus the absence of 
SSA records does not prejudice the claims for hearing loss 
and tinnitus adjudicated above.

Accordingly, the case is REMANDED for the following action:




1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the Veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  Thereafter, the RO should review 
the record and ensure that the above 
development action has been conducted 
and completed in full.  The RO should 
then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the 
Veterans Claims Assistance Act and VA's 
implementing regulations.  Then, the RO 
should re- adjudicate the issue on 
appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


